Citation Nr: 0017691	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for left inguinal 
neuropathy secondary to a service-connected status post left 
inguinal herniorrhaphy.

2.  Entitlement to compensation for additional disability due 
to surgical treatment at a VA hospital in November 1983 under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
February 1983. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 rating decision rendered by the VA RO in 
Lincoln, Nebraska.  


REMAND

The veteran filed a claim received by the RO on October 9, 
1997, asserting that he has left inguinal neuropathy 
secondary to surgical treatment at a VA hospital in November 
1983.  The medical records pertaining to that hospitalization 
show that the veteran was hospitalized at that time for 
surgical repair of a left inguinal hernia and exploration of 
an absent left testicle.  An exploration of the left inguinal 
canal revealed an undescended left testicle, and a left 
orchiectomy and left herniorrhaphy were performed.  An RO 
decision in March 1984, in pertinent part, granted service 
concretion for a status post left inguinal herniorrhaphy, and 
denied service connection for an undescended left testicle 
with left orchiectomy.  A noncompensable rating was assigned 
for the post operative hernia repair, effective in December 
1983, which has remained in effect ever since.  This rating 
decision explained that the veteran's January 1983 separation 
examination noted a left inguinal hernia, and that the 
undescended left testicle was a constitutional or 
developmental abnormality.

In reviewing the Statement of the Case (SOC) issued to the 
veteran in June 1998, it appears that the issue was initially 
developed as a 38 U.S.C.A. § 1151 claim.  A Supplemental 
Statement of the Case (SSOC) issued in October 1998 styled 
the issue as a secondary service connection claim, which is 
what was certified to the Board.  Since the veteran is 
claiming additional disability due to the surgery performed 
at a VA hospital, and the surgery in question was for both a 
service-connected (left inguinal hernia repair) and a 
nonservice-connected (left orchiectomy for an undescended 
left testicle) disability, he has presented two separate 
claims: Service connection for left inguinal neuropathy 
secondary to a service-connected left inguinal herniorrhaphy, 
and compensation for left inguinal neuropathy due to surgical 
treatment for a (nonservice-connected) left testicle at a VA 
hospital in November 1983 under the provisions of 38 U.S.C.A. 
§ 1151.  The SSOC issued in October 1998 and the 
certification of appeal indicated to the veteran that his 
claim was for secondary service connection only; this 
procedural defect must be cured.  38 C.F.R. § 19.9 (1999).  

As to the claim for additional disability due to VA treatment 
for a non-service-connected disability, in pertinent part, 38 
U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of VA hospitalization, medical or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or death, compensation shall be awarded in the same manner as 
if such disability or death was service connected.

The Board notes that the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 was filed after October 1, 
1997.  Therefore, in adjudicating the issue of additional 
disability due to the VA surgery of November 1983, the RO 
must consider negligence in the undertaking or performance of 
this VA surgery.  The RO must provide the veteran with the 
applicable law and regulations.  38 C.F.R. § 19.9.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must adjudicate the veteran's 
claims for entitlement to service 
connection for left inguinal neuropathy 
secondary to a service-connected status 
post left inguinal herniorrhaphy, and 
entitlement to compensation for 
additional disability due to surgical 
treatment at a VA hospital in November 
1983 under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  If either benefit is 
not granted, the veteran and his 
representative should be furnished with a 
SSOC, which indicates the two separate 
claims that are in appellate status and 
includes all of the applicable law and 
regulations (including 38 C.F.R. 
§ 3.310(a) (1999) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995)); and U.S.C.A. 
§ 1151 amended by Section 422(a) of 
Public Law 104-204, 110 Stat. 2874, 2926 
(1996), effective for claims filed on or 
after October 1, 1997), and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration. 

The purpose of this remand is to afford the veteran 
procedural due process of law.  The Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant and his representative have the right to submit 
additional evidence, such as any current medical reports 
pertinent to his claim, and argument on the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


